  Case 3:20-cv-01101-JPG Document 5 Filed 11/20/20 Page 1 of 4 Page ID #41




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARCUS CHOICE WILLIAMS,
 Petitioner,

 v.                                                                       Case No. 20–CV–01101–JPG

 DAN SPROUL,
 Respondent.

                              MEMORANDUM OPINION ORDER

        Before the Court is Petitioner Marcus Choice Williams’ Petition for Writ of Habeas

Corpus. (ECF No. 1). Williams is transgender and identifies as a female. She is a federal prisoner

currently incarcerated at the U.S. Penitentiary in Marion, Illinois (“USP Marion”), within this

District. She brings this collateral attack under 28 U.S.C. § 2241 to challenge the execution of her

sentence.

        When an inmate petitions for a writ of habeas corpus, the district judge “must promptly

examine it.” Rules Governing Section 2254 & 2255 Cases 4. “If it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner. If the petition is not dismissed,

the judge must order the respondent to file an answer, motion, or other response within a fixed

time, or to take other action the judge may order.” Id.

        Williams states that in 2018, while an inmate at Federal Correctional Institute Beaumont

in Texas, a prison official “attempted to issue Petitioner male boxers to wear, but she refused to

accept them and asked for the officer to have the prison’s clothing room issue the undergarments

that all transgender inmates wear.” (Petition at 12). The next week, she “was issued an Incident

Report for prohibited act Code 203; Threatening Another With Bodily Harm, for allegedly
  Case 3:20-cv-01101-JPG Document 5 Filed 11/20/20 Page 2 of 4 Page ID #42




shouting derogatory expletives at” the prison official. A disciplinary hearing officer (“DHO”)

found her guilty and revoked 27 days of good-time credit. (Id.). After exhausting her administrative

remedies, she launched this post-conviction proceeding against Respondent Dan Sproul, the

warden of USP Marion. (Id. at 1).

       Williams’ Petition presents four questions. First, Williams argues that the DHO’s

disciplinary decision was not supported by “some evidence.” She states that the Incident Report

“is devoid of any evidence or indication that [she] made the comments in question.” (Id.). The

applicable standard for this type of claim “is whether there is any evidence in the record that could

support the conclusions reached by the disciplinary board.” Superintendent v. Hill, 472 U.S. 445,

454 (1985). Based on the representations in Williams’ Petition, the Court cannot say that she is

plainly not entitled to relief—she contends that the decision was not based on any evidence. This

claim therefore survives preliminary review.

       Second, Williams contends that the DHO erred by not applying the heightened “greater

weight” standard. When presented with conflicting evidence, DHOs are required to base their

disciplinary decision “on the greater weight of the evidence”—as opposed to the lesser “some

evidence” standard just described. See 28 C.F.R. § 541.7(e). Williams contends that the DHO

should have applied the “greater weight” standard, though she admits that she did not actually

present any conflicting evidence. Rather, she states that she was prevented from presenting

conflicting evidence because the “Staff Representative appointed to [her] refused to identify and

locate other inmates.” (Petition at 10). This problem, she says, was worsened because she was

housed in the prison’s Special Housing Unit, “where the inmate is locked in her cell 24 hours a

day and rarely if ever sees another prisoner’s face.” (Id. at 10–11). Based on these allegations, this

argument plainly does not entitle Williams to relief, as the DHO did not have to apply a heightened




                                               —2—
  Case 3:20-cv-01101-JPG Document 5 Filed 11/20/20 Page 3 of 4 Page ID #43




evidentiary standard absent any conflicting evidence.

       Third, Williams asserts that the DHO violated her right to due process by holding the

disciplinary hearing without (1) appointing her a new staff representative and (2) permitting her to

present witnesses. Inmates “are entitled to have a staff representative during the DHO hearing

process.” 28 C.F.R. § 541.8(d). “The staff representative may” assist the inmate “by speaking with

and scheduling witnesses, obtaining written statements, and otherwise helping [her] prepare

evidence for presentation at the DHO’s hearing.” Id. § 541.8(d)(2). If the staff representative is

unavailable “for the scheduled hearing, [the inmate] may either select another staff representative,

request the hearing be postponed for a reasonable amount of time until [her] staff representative

can appear, or proceed without a staff representative.” Id. § 541.8(d)(3). Here, Williams contends

that her staff representative refused to investigate on her behalf at all; and the DHO refused to

continue the hearing to afford her more time to investigate on her own. (Petition at 11). She also

states that the staff representative falsely informed the DHO “that Petitioner did not intend or want

to call witnesses on her behalf,” which Williams later disputed to the DHO (to no avail) “because

it did not accurately reflect her requests and wishes.” (Id. at 11–12). This claim, too, survives

preliminary review; Williams may have a right to relief under the Due Process Clause of the Fifth

Amendment.

       Finally, Williams argues that the DHO erred by not inquiring into her mental competency.

“If evidence indicates that [an inmate] cannot understand the nature of the disciplinary

proceedings, or cannot help in [her] defense, disciplinary proceedings may be postponed until [she

is] competent to participate.” 28 U.S.C. § 541.6(a). The DHO “will make this decision based on

evidence, including evidence presented by mental health staff.” Id. § 541.6(b). In this case,

Williams suggests that she suffers from gender dysmorphia and general mental instability due to




                                              —3—
  Case 3:20-cv-01101-JPG Document 5 Filed 11/20/20 Page 4 of 4 Page ID #44




extended time spent in solitary confinement. (Petition at 13–19). At this preliminary stage, it is

unclear what evidence, if any, was presented to the DHO about Williams’ competency. That said,

the Court cannot say that Williams is plainly not entitled to relief; so this claim will proceed as

well.

                                            Disposition

        IT IS HEREBY ORDERED that Respondent Dan Sproul must answer or otherwise

plead—consistent with this Order—by January 19, 2021. This Order does not preclude the

Government from raising any objection or defense it may wish to present. Service upon the United

States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

will constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

        Williams is ADVISED of her continuing obligation to keep the Clerk (and the respondent)

informed of any change in her whereabouts throughout this action. This notification must be done

in writing and no later than seven days after a transfer or other change in address occurs. Failure

to provide such notice may lead to dismissal of this action. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

Dated: Friday, November 20, 2020

                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —4—
